DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a method of removing contaminants from a hot flue gas.
Group II, claims 11-15, drawn to a system for removing contaminants form a hot flue gas.
Group III, claims 16-20, drawn to use of a system for removing contaminants from a flue gas.

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a gas conditioning chamber, a wet scrubber having a scrubbing slurry, a solids separation device, a wet electrostatic precipitator, an exhaust stack, a solids settling tank and a dewatering device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bialkin (US 2012/0237423 A1).  Bialkin teaches a gas conditioning chamber (102), a wet scrubber (106) having a scrubbing slurry, a solids separation device (110), a wet electrostatic precipitator, an exhaust stack (108), a solids settling tank (110) and a dewatering device (112) (Bialkin, Fig. 1, [0004], [0030], and [0030]).

During a telephone conversation with Stephen Burri on 02/18/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claims 1-20 are pending.  Claims 1-10 are being examined.  Claims 11-20 are withdrawn from further examination as being directed to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in step (c) recites “circulating the scrubbing solution”.  There is insufficient antecedent basis for “the scrubbing solution” in the claim.
Claim 1 in step (e) recites “to the stack”.  There is insufficient antecedent basis for “the stack” in the claim.  
Claim 1 in step (f) recites “directing the fluid effluent from the cooling device” and “to separate the high density solids from the solids underflow”.  There is insufficient antecedent basis for “the fluid effluent”, “the cooling device”, “the high density solids”, and “the solids underflow” in the claim.  It is also unclear as to what stream is directed to the solids settling tank; it is unclear as to whether there are separate effluent streams from each of the components (cooling device, wet scrubber, wet electrostatic precipitator) or whether it is one effluent stream that has flowed through the cooling device, wet scrubber, and wet electrostatic precipitator and then finally after the wet electrostatic precipitator is directed to the solids settling tank.  Since there is no cooling 
Considering claim 5, it appears that Markush language is being used to recite a list of alternatively useable members.  However, Markush grouping requires selection from a closed group "consisting of" the alternative members and not from an open group “comprising of”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bialkin (US 2012/0237423 A1) in view of Dong (CN 203635063 U), as evidenced by Rader et al. (US 2008/0044332 A1).
Considering claim 1, Bialkin teaches a method for removing contaminants from a hot flue gas stream (Bialkin, [0001] and [0016]).  Bialkin teaches (a) passing the flue gas stream through a gas conditioning chamber by teaching passing the flue gas through a circulating dry flue gas desulfurization (DFGD) scrubber (Bialkin, 102 of Fig. 1 and [0017]).  Bialkin teaches (b) passing the flue gas stream exiting the gas conditioning chamber to a wet scrubber (WFGDS) having a scrubbing slurry (Bialkin, 106 of Fig. 1 and [0028]-[0030]).  Bialkin teaches (c) circulating the scrubbing solution through a solids separation device (110 of Fig. 1) to remove solids for further processing (Bialkin, Fig. 1 and [0030]).
Bialkin teaches transferring the flue gas stream exiting the wet scrubber to the stack (108 of Fig. 1) (Bialkin, Fig. 1 and [0029]).  Bialkin does not explicitly teach (d) passing the flue gas stream exiting the wet scrubber to a wet electrostatic precipitator for removal of remaining particulate matter and (e) transferring the flue gas stream exiting the wet electrostatic precipitator to the stack.
However, Bialkin teaches that a wet electrostatic precipitator can by employed downstream of the WFGD scrubber (wet scrubber) to remove acid mists that escape (Bialkin, [0004]).  Bialkin teaches that the circulating DFGD scrubber removes the majority of sulfur trioxide, other acid gases, particulates, and mercury from the fluid gas stream supplied to the circulating DFGD in some embodiments but not necessarily all embodiments (Bialkin, [0011]; total particulate and sulfuric acid mist concentrations can be reduced to permit level concentrations without the use of a wet electrostatic precipitator in some embodiments (Bialkin, [0032]).  Thus, Bialkin suggests that there 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to pass the flue gas stream exiting the wet scrubber to a wet electrostatic precipitator for removal of remaining particulate matter and transfer the flue gas stream exiting the wet electrostatic precipitator to the stack.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure that total particulate and sulfuric acid mist concentrations are reduced to permit level concentrations prior to being released in to the atmosphere with a reasonable expectation of success.
Bialkin teaches (f) directing the fluid effluent from the wet scrubber to a solids settling tank (110 of Fig. 1) to separate the high density solids from the solids underflow (Bialkin, Fig. 1 and [0030]).
Bialkin does not explicitly teach directing the fluid effluent from the wet electrostatic precipitator to a solids settling tank to separate the high density solids from the solids underflow.
However, Dong teaches that the electrode plates of a wet electrostatic precipitator need to be continuously flushed; minute particles not captured by the wet electrostatic precipitator are flushed by the water; there is a need to remove the solids from the water in order to enable circulation of the water without increasing new water consumption (Dong, [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to direct the fluid effluent from the wet 
Bialkin teaches (g) transferring the high density solids from the settling tank to a solids separation device and (h) passing the high solids underflow exiting the solids separation device to a dewatering device (Bialkin, Fig. 1 and [0030]).
Bialkin teaches (i) disposing the solids exiting the dewatering device (Bialkin, [0030]).
Bialkin does not explicitly teach disposing the solids exiting the dewatering device to a landfill.
However, as evidenced by Rader in paragraph [0021], it is known in industry that gypsum may be sold or disposed of in a landfill.  Therefore, it would be expected that the gypsum of Bialkin would be disposed of in a landfill.
Bialkin does not explicitly teach (j) conditioning the liquids exiting the dewatering device with a neutralizing reagent and (k) returning the neutralized liquids to the solids settling tank.
However, Bialkin teaches recycling at least a portion of the water that is processed in the solids/liquid separator to the wet scrubber (Bialkin, [0030]).  Dong teaches water that has been used in the process has a low pH which is not conducive to gas absorption and pH adjustment is needed which would also prevent the corrosive effect on the equipment during the water recycling process (Dong, [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to condition the liquids exiting the dewatering device with a neutralizing reagent and return the neutralized liquids to the solids settling tank.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure desired pH of recirculating liquid to achieve desired gas absorption and to minimize corrosion of equipment with a reasonable expectation of success.
Considering claim 3, Bialkin teaches using a lime, limestone or other reagent slurry in the wet scrubber (Bialkin, [0029]).  As evidenced by Rader in paragraph [0007], a slurry is formed by mixing water with a reagent.  Thus, it would be expected that the slurry of Bialkin would be formed by adding an alkaline reagent such as lime or limestone to water.
Considering claim 4, Bialkin teaches the solids separation device is a hydrocyclone (Bialkin, [0030]).
Considering claim 5, Bialkin teaches the dewatering device is a vacuum belt filter (Bialkin, [0030]).
Considering claim 6, Bialkin teaches an additional step (a1) before step (a) of passing the flue gas stream through a solids removal device by teaching passing the flue through a dust collector to remove fly ash prior to passing it through the DFGD scrubber (Bialkin, [0017]).
Considering claim 7, Bialkin teaches the step of solids removal prior to passing the flue gas through a gas conditioning chamber (i.e., DFGD scrubber) to remove fly ash.  Bialkin teaches the use of a dust collector for the solids removal step (Bialkin, 
Considering claim 8, Bialkin teaches passing the flue gas stream through a heat exchanger prior to passing it to the conditioning chamber (i.e., DFGD scrubber) (Bialkin, [0017]).  Bialkin teaches passing the flue gas through the heat exchanger prior to passing it to the solids removal device (i.e., dust collector), he does not explicitly teach passing the flue gas exiting the solids removal device through the heat exchanger.
However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
In the alternative, Bialkin teaches the desire to maintain/control the temperature of the conditioning chamber (i.e., DFGD/CFBD scrubber) at a temperature range that promotes acid gas removal (Bialkin, [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to pass the flue gas exiting the solids removal device through a heat exchanger and then pass it to the conditioning chamber.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure desired temperature is maintained in the conditioning chamber (i.e., DFGD/CFBD scrubber) with a reasonable expectation of success.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bialkin (US 2012/0237423 A1) in view of Dong (CN 203635063 U) and Rader et al. (US 2008/0044332 A1).
Considering claim 2, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the gas conditioning chamber contains spray heads which emit a slurry formed by adding an alkaline reagent to water.
Bialkin teaches passing the flue gas through a gas conditioning chamber comprising a DFGD scrubber wherein a dry alkaline reagent is injected in the chamber and a water stream is separately injected into the chamber (Bialkin, [0021]-[0023]).  Bialkin teaches the reagent is a lime based reagent (Bialkin, [0020]).  
Bialkin does not explicitly teach a slurry formed by adding an alkaline reagent to water is sprayed into the conditioning chamber.
However, Rader teaches in DFGD a water slurry, e.g., water mixed with quicklime, is introduced into a spray dryer tower; the slurry is atomized and injected into the flue gases where droplets react with SO2 (Rader, [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a slurry by adding an alkaline reagent to water and spraying it into the conditioning chamber comprising spray heads.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because such a method is a known and suitable method of operating a DFGD.  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bialkin (US 2012/0237423 A1) in view of Dong (CN 203635063 U), Kagawa et al. (US 2015/0086457 A1) and Yu et al. (US 2016/0031717 A1), as evidenced by Rader et al. (US 2008/0044332 A1).
Considering claims 9-10, all of the limitations are met by the prior art referenced in meeting claims 1 and 8 limitations except for an additional step (c1) after step (c) of passing the flue gas stream exiting the wet scrubber through a granular activated carbon reaction chamber.
Bialkin teaches injection of activated carbon for mercury capture (Bialkin, [0032]), he does not explicitly teach passing the flue gas stream exiting the wet scrubber through a granular activated carbon reaction chamber.
However, Kagawa teaches mercury remaining in the flue gas is removed using activated carbon downstream of the wet desulfurization device which improves mercury removal performance and removes the mercury that has not been able to be removed by the wet desulfurization device (Kagawa, [0080]-[0087] and Fig. 4).  Yu teaches that modern technologies use activated-carbon bed or activated carbon injection in the flue gas for removing mercury (Yu, [0004]).  Thus, Yu establishes that an activated-carbon bed and activated carbon injection in the flue gas are functional equivalents and both suitable for mercury removal in a flue gas.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to pass the flue gas stream exiting the wet scrubber through a granular activated carbon reaction chamber.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734